 MISHARACONSTRUCTION CO.Mishara Construction CompanyandJames AltonWhitehurst,Petitioner and International Brother-hood of Carpenters&JoinersofAmerica,AFL-CIO,Local444. Case 1-RD-534May 17, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSUpon a decertification petition duly filed underSection 9(c) of the National Labor Relations Act,as amended,a hearing was held before Hearing Of-ficer Robert C. Rosemere. A brief was filed by theUnion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case,the Boardfinds:1.The Employeris engaged in commerce withinthe meaningof the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioner, an employee of the Employer,asserts that the Union,which is the currently recog-nized bargainingrepresentative of the employeesherein,isno longer a representative as defined inSection 9(a) of the Act.3.Petitioner seeks a decertification election in aunit of carpenters.The parties have stipulated thatthe Employer is engaged primarily in the buildingand construction industry.In January 1967 the Employer recognized theUnion as bargainingrepresentative for the em-ployees in the unit involved herein.The partieshave stipulated that fromJanuary through April 14,'The Union denies this contention In view of our disposition of thiscase,we find it unnecessary to resolve the issue.' Section 8(f) provides,in pertinent part.It shall not be an unfair labor practice under subsections (a) and (b)of this section for an employer engaged primarily in the building andconstruction industry to make an agreement covering employees en-gaged (or who,upon their employment,will be engaged) in the build-ing and construction industry with a labor organization of which build-ing and construction employees are members(not established, main-4711967, all of the carpenters in the unit were mem-bers of the Union. On April 14, a strike began.Picketing continued without interruption until Sep-tember It,1967, on which date the strike endedand a collective-bargaining agreement was signed.The Union contends that this contract is a bar tothedecertificationpetition.Petitioner contendsthaton September 11 the Union no longerrepresented a majority of employees in the unit'and, therefore, that the second proviso to Section8(f) prevents the contract from functioning as abar.'We agree with the Union's contention.The proviso to Section 8(f) states that a contractexecuted with a minority union pursuant to thatsection, albeit legal under Section 8(f)(1), cannotfunction as a bar to a representation petition. InIsland Construction Co'the Board held that Section8(f)was not intended to apply to collective-bar-gaining agreements executed by a union which hadattained representative status, either by Board cer-tification or by voluntary recognition pursuant toSection 9(a). In this case, the Union attainedmajority status sometime in January 1967, and hav-ing demonstrated that majority, was recognized asthe employees' bargaining representative. Since theUnion attained representative status prior to the ex-ecution of the September 1 1 agreement, this case isgoverned by ordinary rules of contract bar ratherthan by Section 8(f). In representation proceedings,t"it isthe practice of the Board ... at least so far asthe question of a bar to a proceeding is concerned,to presume the legality of a collective agreementand to refuse to admit evidence on the questionwhether at the time the contract was executed amajority of the employees covered by such contracthad designated the contracting union as their bar-gaining representative."4We hold, therefore, thatthe September 11 collective-bargaining agreementconstitutes a bar to the decertification petition. Ac-cordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.tained,or assistedby anyaction defined in section 8(a) of this Act asan unfair labor practice)because(I) the majority status of such labororganization has not been established under the provisions of section 9of this Act prior to the making of the agreement.Provided further,That any agreement which would be invalid,but for clause (I) of thissubsection,shall not bea bar to apetition filed pursuant to section9(c)or9(e)135 NLRB 13'Elec troMetallurigicalCa,72 NLRB 1396, 1399,and cases cited171 NLRB No. 80